PER CURIAM.
FCCI Mutual Insurance Company and In-terlachen Country Club appeal a decision awarding medical care and treatment, not previously authorized by the appellants, to Donna L. Schnupp. Based upon the pleadings and proof adduced at trial and the manner in which this case was tried before the judge of compensation claims and argued on appeal before this court, we find that there is competent substantial evidence to support the decision of the judge of compensation claims. See Lovell Brothers v. Kittles, 518 So.2d 319 (Fla. 1st DCA 1987). The order of the judge of compensation claims is AFFIRMED.
BARFIELD, C.J., and ERVIN, J., concur.
BENTON, J., dissents with written opinion.